DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s response filed 23 November 2021 has been entered and considered.  All rejections not reiterated herein have been withdrawn.  Claims 1-22 are pending in the application.  Claims 1-12 and new claims 21 and 22 are examined on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford et al. (US 2010/0194410).
Ford et al. teach a device comprising:
a sensor array comprising a sensor having a first electrode and a second electrode (plurality of sensor sites, par.18; array of sensor sites on first electrode are seen as the sensor array, par. 63 and 87; each sensor site is seen as a sensor and is present on a first electrode with a second electrode that is necessary for detection and 
wherein the first electrode and second electrode are electrically isolated in absence of the analyte between the first electrode and the second electrode (the two electrodes are held apart by spacers of inert plastic, par. 65; interconnects respective to the first and second electrodes are separately connected to the reader device and are therefore electrically isolated from one another in the absence of analyte, par. 66 and 68-69), and 
wherein the second electrode is shared with another sensor of the sensor array (electrode, 56, is shared among the sensor sites, Fig. 15, par. 87; electrode 56 functions in the same way as electrode 10, Fig. 3, par. 62; in Fig. 3, sensor sites are the sensors and share the first and second electrodes, 10 and 11, par. 62-65; each sensor site shares the same first and second electrode, par. 26).
With respect to claim 2, Ford et al. teach the electrical property is impedance (par. 67) or charge (par. 13).
With respect to claim 12, Ford et al. teach each sensor array element comprising a capture element that binds and positions an analyte at a position between the first 
With respect claim 21, Ford et al. teach the first and second electrode are electrically isolated by an electrically insulating layer (electrodes are held part and therefore electrically isolated by an inert plastic layer, which is electrically insulating, par. 65).
With respect to claim 22, Ford et al. teach the device further comprising the analyte positioned between the first and second electrode (analyte bearing fluid is introduced between the electrodes, par. 65; sensor sites contain material that reacts with the analyte and is between the first and second electrodes, Fig. 3, par. 63; analyte is introduced between the first and second electrodes and reacts with the sensor site between the first and second electrodes therefore the analyte is necessarily positioned between the first and second electrodes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 2010/0194410).
Ford et al. teach a plurality of individual sensor sites in the form of an array (par. 63) with a pitch that is sufficiently small relative to the size and spacing of the sites (par. 64), but does not specifically teach the number of sites to be at least 262,144 sensors, at least 1,048,576 or at least 100,000,000 and the pitch to be less than 100 micrometers, less than 50 micrometers or from 1 to 100 micrometers. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed .

Response to Arguments
Applicant’s arguments filed 23 November 2021, with respect to the rejection(s) of the pending claim(s) under 35 USC 112b, 35 USC 102(a)(1), 35 USC 103 and Double Patenting have been fully considered and are persuasive in light of the amendments and Terminal Disclaimer filed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 1 requiring the new limitation of the first electrode and second electrode electrically isolated in absence of the analyte between the first and second electrode and the teaching of Fish.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MELANIE BROWN/           Primary Examiner, Art Unit 1641